


Exhibit 10.16

 

Option

Omnicell, Inc.

Grant Notice

1201 Charleston Road

 

Mountain View, CA 94043

 

Name

Employee ID:

 

You have been granted an option to purchase Omnicell, Inc. Common Stock as
follows:

 

Type of Option:

 

Grant No.:

 

Stock Option Plan:

2009 Equity Incentive Plan

Date of Grant:

 

Total Number of Option Shares:

 

Option Price per Share:

 

Total Exercise Price of Option Shares:

 

Early Exercise Allowed

                                      NO

 

Vesting Date

 

Number of Shares
Vesting on Vesting Date

 

Vesting Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By your acceptance of this Option Grant, you agree that this option is granted
under and governed by the terms and conditions of this Grant Notice,
Omnicell, Inc.’s 2009 Equity Incentive Plan (as amended from time to time) (the
“Plan”) and by the terms and conditions of the 2009 Equity Incentive Plan,
Option Agreement (“Option Agreement”) which is attached hereto.

 

You understand and agree that as of the Date of Grant, this Option Grant Notice,
the Option Agreement and the Plan set forth the entire understanding between you
and Omnicell, Inc. regarding the Options set forth herein, and the underlying
Common Stock, and supersede all prior oral and written agreements on that
subject.

 

 

Chief Financial Officer

 

Attachment:   Option Agreement

 

--------------------------------------------------------------------------------

 

OMNICELL, INC.
2009 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Omnicell, Inc. (the “Company”) has granted you an option under its
2009 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Option Agreement but defined in the Plan shall have the same definitions as in
the Plan.

 

The details of your option are as follows:

 

1.             VESTING. Subject to the limitations contained herein, your option
will vest as provided in your Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.

 

2.             NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

 

3.             EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that
you are an Employee eligible for overtime compensation under the Fair Labor
Standards Act of 1938, as amended (i.e., a “Non-Exempt Employee”), and except as
otherwise provided in the Plan, you may not exercise your option until you have
completed at least six (6) months of Continuous Service measured from the Date
of Grant specified in your Grant Notice, notwithstanding any other provision of
your option.

 

4.             EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in
your Grant Notice (i.e., the exercise schedule indicates that early exercise is
permitted) and subject to the provisions of your option, you may elect at any
time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the unvested portion of your option; provided, however, that:

 

(a)           a partial exercise of your option shall be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;

 

(b)           any shares of Common Stock so purchased from installments that
have not vested as of the date of exercise shall be subject to the purchase
option in favor of the Company as described in the Company’s form of Early
Exercise Stock Purchase Agreement;

 

1

--------------------------------------------------------------------------------


 

(c)           you shall enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred; and

 

(d)           if your option is an Incentive Stock Option, then, to the extent
that the aggregate Fair Market Value (determined at the time of grant) of the
shares of Common Stock with respect to which your option plus all other
Incentive Stock Options you hold are exercisable for the first time by you
during any calendar year (under all plans of the Company and its Affiliates)
exceeds one hundred thousand dollars ($100,000), your option(s) or portions
thereof that exceed such limit (according to the order in which they were
granted) shall be treated as Nonstatutory Stock Options.

 

5.             METHOD OF PAYMENT. Payment of the exercise price is due in full
upon exercise of all or any part of your option. You may elect to make payment
of the exercise price in cash or by check or in any one or more of the following
manners unless otherwise provided in your Grant Notice:

 

(a)           Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.

 

(b)           Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

(c)           If the Option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issued upon exercise of your option by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from you to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued; provided further,
however, that shares of Common Stock will no longer be outstanding under your
option and will not be exercisable thereafter to the extent that (1) shares are
used to pay the exercise price pursuant to the “net exercise,” (2) shares are
delivered to you as a result of such exercise, and (3) shares are withheld to
satisfy tax withholding obligations.

 

2

--------------------------------------------------------------------------------


 

6.             WHOLE SHARES. You may exercise your option only for whole shares
of Common Stock.

 

7.             SECURITIES LAW COMPLIANCE. Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

 

8.             TERM. You may not exercise your option before the commencement or
after the expiration of its term. The term of your option commences on the Date
of Grant and expires, subject to the provisions of Section 5(h) of the Plan,
upon the earliest of the following:

 

(a)           immediately upon the termination of your Continuous Service for
Cause;

 

(b)           three (3) months after the termination of your Continuous Service
for any reason other than Cause, Disability, or death; provided, however, that
if during any part of such three (3) month period your option is not exercisable
solely because of the condition set forth in the section above relating to
“Securities Law Compliance,” your option shall not expire until the earlier of
the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service; and
if (i) you are a Non-Exempt Employee, (ii) your Continuous Service terminates
within six (6) months after the Date of Grant specified in your Grant Notice,
and (iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option shall not expire until the
earlier of (x) the later of (A) the date that is seven (7) months after the Date
of Grant specified in your Grant Notice or (B) the date that is three (3) months
after the termination of your Continuous Service, or (y) the Expiration Date;

 

(c)           twelve (12) months after the termination of your Continuous
Service due to your Disability;

 

(d)           eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates;

 

(e)           the Expiration Date indicated in your Grant Notice;

 

(f)            the day before the tenth (10th) anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the

 

3

--------------------------------------------------------------------------------


 

Company or an Affiliate as a Consultant or Director after your employment
terminates or if you otherwise exercise your option more than three (3) months
after the date your employment with the Company or an Affiliate terminates.

 

9.             EXERCISE.

 

(a)           You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)           By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)           If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen (15)
days after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
date of your option grant or within one (1) year after such shares of Common
Stock are transferred upon exercise of your option.

 

(d)           TRANSFERABILITY.

 

(i)            If your option is an Incentive Stock Option, your option is
generally not transferable, except (1) by will or by the laws of descent and
distribution or (2) pursuant to a domestic relations order (provided that such
Incentive Stock Option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer), and is exercisable during your life only by you.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise your option. In
addition, you may transfer your option to a trust if you are considered to be
the sole beneficial owner (determined under Section 671 of the Code and
applicable state law) while the option is held in the trust, provided that you
and the trustee enter into transfer and other agreements required by the
Company.

 

(ii)           If your option is a Nonstatutory Stock Option, your option is not
transferable, except (1) by will or by the laws of descent and distribution,
(2) pursuant to a domestic relations order, (3) with the prior written approval
of the Company, by instrument to an inter vivos or testamentary trust, in a form
accepted by the Company, in which the option is to be passed to beneficiaries
upon the death of the trustor (settlor) and (4) with the prior written approval
of the Company, by gift, in a form accepted by the Company, to a permitted
transferee under Rule 701 of the Securities Act.

 

4

--------------------------------------------------------------------------------


 

10.          OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

11.          WITHHOLDING OBLIGATIONS.

 

(a)          At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your option.

 

(b)          Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable conditions or restrictions
of law, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
If the date of determination of any tax withholding obligation is deferred to a
date later than the date of exercise of your option, share withholding pursuant
to the preceding sentence shall not be permitted unless you make a proper and
timely election under Section 83(b) of the Code, covering the aggregate number
of shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

 

(c)          You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.

 

12.          TAX CONSEQUENCES. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You shall not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of

 

5

--------------------------------------------------------------------------------


 

the Code only if the exercise price per share specified in the Grant Notice is
at least equal to the “fair market value” per share of the Common Stock on the
Date of Grant and there is no other impermissible deferral of compensation
associated with the option.

 

13.          NOTICES. Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

 

14.          GOVERNING PLAN DOCUMENT. Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.

 

6

--------------------------------------------------------------------------------
